Citation Nr: 1002307	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim of service connection for chloracne, to 
include as due to exposure to Agent Orange.  

2.	Entitlement to service connection for amelanotic melanoma, 
to include as due to exposure to Agent Orange or as secondary 
to chloracne.  

3.	Entitlement to service connection for diverticulitis, to 
include as secondary to chloracne.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to September 1969.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2005 rating decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Regarding the application to reopen a claim of service 
connection for chloracne, the Veteran was scheduled for an 
examination in September 2005.  The examination order 
included a request for a medical opinion as to whether or not 
the Veteran's chloracne is related to exposure to herbicides 
while he was on active duty.  The examiner diagnosed 
chloracne and stated that this was the worst case of the 
disorder that he had ever seen in the years he had been doing 
compensation examinations, but did not offer an opinion 
regarding a nexus between such disability and the Veteran's 
exposure to herbicides in service.  The claim was denied on 
the basis that it was not manifested during service or within 
one year thereof.  However, aside from the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) service 
connection for chloracne may also be established by 
satisfactory proof of direct service connection.  See Combee 
v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  Moreover, where VA 
requests a medical opinion, the absence of the opinion from 
the record indicates a failure of the duty to assist the 
Veteran in the development of his claim and the examination 
should be returned as inadequate for rating purposes.  Smith 
v Brown, 5 Vet. App. 335 (1993).  Therefore, further 
development in this matter is necessary.

Regarding the claim of service connection for diverticulitis, 
the Veteran's service treatment records show that he had 
gastrointestinal complaints in December 1968, and at one time 
was evaluated for possible peptic ulcer disease.  He has not 
been afforded a VA examination to ascertain whether there is 
a relationship between the current diverticulitis and the 
complaints in service.  Notably, service connection for this 
disease is also being claimed on the basis that it is 
secondary to chloracne, and that the claim of service 
connection for chloracne is being remanded for further 
development.  Similarly, service connection for amelanotic 
melanoma is also claimed as secondary to chloracne (and a 
September 2005 examiner stated that they may, or may not, be 
related).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to 
be examined by a dermatologist to determine 
the likely etiology of his chloracne, and 
specifically whether it is related to 
service.  The Veteran's claims file must be 
reviewed by the examiner in conjunction with 
the examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should offer opinions responding to 
the following:

(a) Is the Veteran's chloracne at least 
as likely as not (50% or better 
probability) related to his service, to 
include as due to exposure to Agent 
Orange therein?

(b) If the response to (a) is yes, the 
examiner should further opine whether 
or not the Veteran's amelanotic 
melanoma is at least as likely as not 
(50% or better probability) related to 
his chloracne?

The examiner must explain the rationale for 
the opinions.  

2.  The RO should then arrange for a 
gastrointestinal examination of the 
Veteran to determine the likely 
etiology for his current 
diverticulitis.  The examiner should 
review the Veteran's claims file in 
conjunction with the examination and, 
based on such review and examination of 
the Veteran, provide opinions 
responding to the following:

(a) Is the Veteran's diverticulitis at 
least as likely as not (50% or better 
probability) directly related to his 
service, to include the complaints and 
findings noted therein?

(b) If the response to question 1 (a), 
above is yes the examiner should 
further opine whether the Veteran's 
diverticulitis is at least as likely as 
not (50% or better probability) related 
to chloracne?

The examiner must explain the rationale 
for the opinions.  

3.  The RO should then readjudicate these 
matters.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

